Exhibit 10.4

EXECUTION VERSION

FOURTH AMENDED AND RESTATED

SECURITY AGREEMENT

THIS FOURTH AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”),
is entered into as of August 3, 2012, among THE PANTRY, INC., a Delaware
corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower from
time to time a party hereto (individually a “Guarantor” and collectively the
“Guarantors”; the Guarantors, together with the Borrower, individually an
“Obligor” and collectively the “Obligors”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (successor-by-merger to Wachovia Bank, National Association), in its
capacity as Administrative Agent under the Credit Agreement referred to below
(in such capacity, the “Administrative Agent”) for the several banks and other
financial institutions as may from time to time become parties to such Credit
Agreement (individually a “Lender” and collectively the “Lenders”).

RECITALS

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of May 15, 2007 (as amended, modified, extended, restated, renewed,
supplemented or replaced, the “Existing Credit Agreement”), among the Borrower,
the guarantors party thereto, the lenders party thereto, and the Administrative
Agent, the lenders agreed to make loans and issue and/or acquire participation
interests in letters of credit upon the terms and subject to the conditions set
forth therein;

WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement
dated as of the date hereof (as amended, modified, extended, restated, amended
and restated, renewed, supplemented or replaced from time to time, the “Credit
Agreement”), among the Borrower, the Guarantors, the Lenders, and the
Administrative Agent, the Lenders have agreed to refinance the Existing Credit
Agreement and make Loans and issue and/or acquire participation interests in
Letters of Credit upon the terms and subject to the conditions set forth
therein;

WHEREAS, in connection with the Existing Credit Agreement, the Borrower and the
Guarantors entered into that certain Third Amended and Restated Security
Agreement dated as of May 15, 2007 (as amended, modified, extended, renewed or
replaced, the “Existing Security Agreement”); and

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue and/or acquire participation interests in Letters of Credit under the
Credit Agreement that the Obligors shall have executed and delivered this
Security Agreement (which amends and restates the Existing Security Agreement)
to the Administrative Agent for the ratable benefit of the Lenders and the other
Secured Parties.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to such terms in the Credit Agreement, and the following
terms which are defined in the Uniform Commercial Code from time to time in
effect in the State of New York (the “UCC”) are used herein as so defined:
Accessions, Accounts, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claims, Consumer Goods, Control, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Manufactured Homes, Proceeds, Securities Account, Securities Intermediary,
Security, Security Entitlement, Software, Supporting Obligations and Tangible
Chattel Paper.

(b) In addition, the following term shall have the following meaning:

“Secured Obligations”: means (a) all of the Credit Party Obligations, howsoever
evidenced, created, incurred or acquired, whether primary, secondary, direct,
contingent, or joint and several and (b) all expenses and charges, legal and
otherwise, incurred by the Administrative Agent and/or the Secured Parties in
collecting or enforcing any of the Credit Party Obligations or in realizing on
or protecting any security therefor, including without limitation the security
granted hereunder.

2. Grant of Security Interest in the Collateral.

(a) To secure the prompt payment and performance in full when due, whether by
lapse of time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations, each Obligor hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a continuing security interest in, and
right to set off against, any and all right, title and interest of such Obligor
in and to the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Collateral”):

 

  (i) all Accounts;

 

  (ii) all cash and Cash Equivalents;

 

  (iii) all Chattel Paper (including Electronic Chattel Paper);

 

  (iv) those certain Commercial Tort Claims set forth on Schedule 2(a) attached
hereto (as such Schedule may be updated from time to time by the Obligors);

 

2



--------------------------------------------------------------------------------

  (v) all Copyright Licenses;

 

  (vi) all Copyrights;

 

  (vii) all Deposit Accounts;

 

  (viii) all Documents;

 

  (ix) all Equipment;

 

  (x) all Fixtures;

 

  (xi) all General Intangibles;

 

  (xii) all Goods;

 

  (xiii) all Instruments;

 

  (xiv) all Inventory;

 

  (xv) all Investment Property;

 

  (xvi) all Letter-of-Credit Rights;

 

  (xvii) all Material Contracts and all such other agreements, contracts,
leases, licenses, tax sharing agreements or hedging arrangements now or
hereafter entered into by an Obligor, as such agreements may be amended or
otherwise modified from time to time (collectively, the “Assigned Agreements”),
including without limitation, (A) all rights of an Obligor to receive moneys due
and to become due under or pursuant to the Assigned Agreements, (B) all rights
of an Obligor to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect to the Assigned Agreements, (C) claims of an Obligor for
damages arising out of or for breach of or default under the Assigned Agreements
and (D) the right of an Obligor to terminate the Assigned Agreements, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder;

 

  (xviii) all Patent Licenses;

 

  (xix) all Patents;

 

  (xx) all Payment Intangibles;

 

3



--------------------------------------------------------------------------------

  (xxi) all Securities Accounts;

 

  (xxii) all Software;

 

  (xxiii) all Supporting Obligations;

 

  (xxiv) all Trademark Licenses;

 

  (xxv) all Trademarks;

 

  (xxvi) all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks, and related data processing software (owned by such
Obligor or in which it has an interest) that at any time evidence or contain
information relating to any Collateral or are otherwise necessary or helpful in
the collection thereof or realization thereupon;

 

  (xxvii) all other personal property of any kind or type whatsoever owned by
such Obligor; and

 

  (xxviii) to the extent not otherwise included, all Accessions, Proceeds and
products of any and all of the foregoing.

Notwithstanding the foregoing, nothing in this Section 2 or otherwise in this
Security Agreement shall constitute a grant by any Obligor of a security
interest in (A) any contract, document, instrument, general intangible, lease,
license or other right of any kind to the extent such a grant of a security
interest would, after giving effect to the provisions of subsections 9-406,
9-407 and 9-408 of the UCC, constitute a breach or violation of any term
thereof, or invalidate any such property or create a right of termination in
favor of the other party thereto, (B) any property to the extent that such grant
of a security interest is prohibited by any Requirement of Law, (C) any Pledged
Collateral (as defined in the Pledge Agreement), and (D) any other property in
circumstances where the Administrative Agent and the Borrower agree in writing
that the cost, burden or consequences (including adverse tax consequences) of
obtaining or perfecting a security interest in such property is excessive in
relation to the practical benefit afforded thereby.

(b) The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not to be
construed as an assignment of any Intellectual Property.

(c) The term “Collateral” shall include any Bank Products and any rights of the
Obligors thereunder only for purposes of this Section 2.

 

4



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing grant of a security interest, (i) no Account,
Instrument, Chattel Paper or other obligation or property of any kind due from,
owed by, or belonging to, a Sanctioned Person or Sanctioned Entity or (ii) no
lease in which the lessee is a Sanctioned Person or Sanctioned Entity shall be
Collateral.

(e) The foregoing security interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Obligor with respect to or
arising out of the Collateral.

3. Provisions Relating to Accounts, Contracts and Agreements.

(a) Anything herein to the contrary notwithstanding, each of the Obligors shall
remain liable under each of its Accounts, contracts and agreements to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise to
each such Account or the terms of such contract or agreement. Neither the
Administrative Agent nor any Secured Party shall have any obligation or
liability under any Account (or any agreement giving rise thereto), contract or
agreement by reason of or arising out of this Security Agreement or the receipt
by the Administrative Agent or any Secured Party of any payment relating to such
Account, contract or agreement pursuant hereto, nor shall the Administrative
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of an Obligor under or pursuant to any Account (or any agreement
giving rise thereto), contract or agreement, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), contract or agreement, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

(b) The Administrative Agent hereby authorizes the Obligors to collect the
Accounts; provided, that, upon written notice to the Obligors, the
Administrative Agent may curtail or terminate such authority at any time after
the occurrence and during the continuation of an Event of Default. If required
by the Administrative Agent at any time after the occurrence and during the
continuation of an Event of Default, any payments of Accounts, when collected by
the Obligors (i) shall be forthwith (and in any event within two (2) Business
Days) deposited by the Obligors in a collateral account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Secured Parties only as provided
in Section 12 hereof, and (ii) until so turned over, shall be held by the
Obligors in trust for the Administrative Agent and the Secured Parties,
segregated from other funds of the Obligors. Upon any waiver of such Event of
Default, the Administrative Agent shall promptly transfer any deposits held in
the collateral account under this clause (b) to an account designated by the
Obligors.

 

5



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent’s request and at the expense of the Obligors, the Obligors
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts. Subject to Section 2(a), the Administrative Agent in its own name or
in the name of others may communicate with account debtors on the Accounts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Accounts.

4. Representations and Warranties. Each Obligor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that so
long as any of the Secured Obligations remain outstanding (other than contingent
indemnity or reimbursement obligations) or any Credit Document is in effect, and
until all of the Commitments shall have been terminated:

(a) Chief Executive Office; Books & Records; Legal Name; State of Formation. As
of the Closing Date, each Obligor’s chief executive office and chief place of
business are (and for the prior four months has been) located at the locations
set forth on Schedule 3.5(c) to the Credit Agreement and as of the Closing Date
each Obligor keeps its books and records at such locations. As of the Closing
Date, each Obligor’s exact legal name is as shown in this Security Agreement and
its state of incorporation or organization is (and for the prior four months has
been) the location set forth on Schedule 3.1-1 to the Credit Agreement. No
Obligor has in the four months preceding the Closing Date changed its name, been
party to a merger, consolidation or other change in structure or used any
tradename not disclosed on Schedule 4(a) attached hereto.

(b) Location of Tangible Collateral. As of the Closing Date, the location of all
tangible Collateral owned by each Obligor is as shown on Schedule 3.5(c) to the
Credit Agreement.

(c) Ownership. Subject to Permitted Liens, each Obligor is the legal and
beneficial owner of its Collateral and has the right to pledge, sell, assign or
transfer the same.

(d) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, in the Collateral of such Obligor and, when properly perfected
by filing, obtaining possession, the granting of Control to the Administrative
Agent or otherwise, shall constitute a valid first priority, perfected security
interest in such Collateral, to the extent such security interest can be
perfected by filing, obtaining possession, the granting of Control or otherwise
under the UCC or by filing an appropriate notice with the United States Patent
and Trademark Office or the United States Copyright Office, free and clear of
all Liens except for Permitted Liens.

(e) Consents. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and

 

6



--------------------------------------------------------------------------------

Trademark Office and the United States Copyright Office or (iii) obtaining
Control to perfect the Liens created by this Security Agreement, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Obligor), is required
(A) for the grant by such Obligor of the security interest in the Collateral
granted hereby or for the execution, delivery or performance of this Security
Agreement by such Obligor or (B) for the perfection of such security interest or
the exercise by the Administrative Agent of the rights and remedies provided for
in this Security Agreement.

(f) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes
or standing timber (as used in the UCC).

(g) Accounts. With respect to the Accounts of the Obligors: (i) to the extent an
Account arises out of goods sold and/or services furnished, (A) the goods sold
and/or services furnished giving rise to each Account, are not subject to any
security interest or Lien except the first priority, perfected security interest
granted to the Administrative Agent herein and Permitted Liens and (B) such
Account arises out of a bona fide transaction for goods sold and delivered (or
in the process of being delivered) by an Obligor or for services actually
rendered by an Obligor, which transaction was conducted in the ordinary course
of the Obligor’s business or otherwise permitted by the Credit Agreement;
(ii) no Account of an Obligor is evidenced by any Instrument or Chattel Paper
unless (x) such Instrument or Chattel Paper represents an obligation of less
than $50,000, or (y) as to any Instrument or Chattel Paper which represents an
obligation of $50,000 or more, notice has been given to the Administrative
Agent, and at the request of the Administrative Agent, the same has been
endorsed over and delivered to, or submitted to the Control of, the
Administrative Agent; (iii) each Account and the papers and documents of the
applicable Obligor relating thereto are genuine and in all material respects
what they purport to be; (iv) the amount of each Account as shown on the
applicable Obligor’s books and records, and on all invoices and statements which
may be delivered to the Administrative Agent with respect thereto, is due and
payable to the applicable Obligor and is not in any way contingent; (v) no
Account is evidenced by a judgment, there are no set-offs, counterclaims or
disputes existing or asserted with respect to any Account that in the aggregate
could reasonably be expected to have a Material Adverse Effect, and no Obligor
has made any agreement with any account debtor for any deduction from any
Account except for deductions made in the ordinary course of its business;
(vi) there has been no development or event which individually or in the
aggregate has had or could be reasonably expected to have an adverse effect on
the validity or enforcement of any Account or tend to reduce the amount payable
thereunder as shown on the applicable Obligor’s books and records and all
invoices and statements delivered to the Administrative Agent with respect
thereto, which development or event could reasonably be expected to have a
Material Adverse Effect; and (vii) the right to receive payment under each
Account is assignable except where the account debtor with respect to such
Account is the United States government or any State government or any agency,
department or instrumentality thereof, or any other Governmental Authority, to
the extent the assignment of any such right to payment is prohibited or limited
by applicable law, regulations, administrative guidelines or contract.

 

7



--------------------------------------------------------------------------------

(h) Inventory. Except as set forth on Schedule 4(h) attached hereto, no
Inventory of an Obligor is held by a third party pursuant to consignment, sale
or return, sale on approval or similar arrangement.

(i) Intellectual Property.

(i) Schedule 3.21 to the Credit Agreement includes all Intellectual Property
owned by the Obligors as of the date hereof.

(ii) Except as set forth in Schedule 3.21 to the Credit Agreement, all
Intellectual Property owned by each Obligor is valid, subsisting, unexpired, and
enforceable and has not been abandoned, and each Obligor is legally entitled to
use each of its tradenames.

(iii) Except as set forth in Schedule 3.21 to the Credit Agreement, none of the
Intellectual Property owned by the Obligors is the subject of any licensing or
franchise agreement.

(iv) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of any Intellectual
Property of the Obligors.

(v) To the knowledge by each Obligor no action or proceeding is pending seeking
to limit, cancel or question the validity of any Intellectual Property of the
Obligors, or which, if adversely determined, would have a material adverse
effect on the value of any such Intellectual Property.

(vi) Except as set forth in Schedule 3.21 to the Credit Agreement, all filed
applications pertaining to the Intellectual Property of each Obligor have been
duly and properly filed, and all registrations or letters pertaining to such
Intellectual Property have been duly and properly filed and issued, and all of
such Intellectual Property is valid and enforceable.

(vii) No Obligor has made any assignment or agreement in conflict with the
security interest of the Administrative Agent in the Intellectual Property of
each Obligor hereunder.

(j) Documents, Instruments and Chattel Paper. Set forth on Schedule 4(j) is a
description of all Documents, Instruments, and Tangible Chattel Paper of the
Obligors as of the Closing Date with a value of $50,000 or more. All Documents,
Instruments and Chattel Paper describing, evidencing or constituting Collateral
are, to the Obligors’ knowledge, complete, valid, and genuine.

 

8



--------------------------------------------------------------------------------

(k) Equipment. With respect to each Obligor’s Equipment: (i) such Obligor has
good and marketable title thereto; and (ii) all such Equipment is in normal
operating condition and repair, ordinary wear and tear alone excepted, and is
suitable for the uses to which it is customarily put in the conduct of such
Obligor’s business.

(l) Collateral Requiring Control to Perfect. Set forth on Schedule 4(l) is a
description of all Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, Securities Accounts and uncertificated Investment Property of the
Obligors as of the Closing Date with a value of $50,000 or more, including the
name and address (city and state) of (i) in the case of a Deposit Account, the
depository institution, (ii) in the case of Electronic Chattel Paper, the
account debtor, (iii) in the case of Letter-of-Credit Rights, the issuer or
nominated person, as applicable, and (iv) in the case of a Securities Account or
other uncertificated Investment Property, the Securities Intermediary or issuer,
as applicable.

5. Covenants. Each Obligor covenants that, so long as any of the Secured
Obligations remain outstanding (other than contingent indemnity or reimbursement
obligations) or any Credit Document is in effect, and until all of the
Commitments shall have been terminated, such Obligor shall:

(a) Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein and keep the Collateral free from all
Liens, except for Permitted Liens. If an Obligor proposes to obtain financing
permitted under Section 6.1(c) of the Credit Agreement with respect to any asset
acquired after the Closing Date (a “Purchase Money Financing”), the
Administrative Agent will either (i) with respect to such asset, subordinate the
Lien and security interest created hereunder to the Lien securing the Purchase
Money Financing by a subordination agreement reasonably acceptable to the
Administrative Agent and the provider thereof or (ii) if the Obligor has not
been able, after reasonable effort, to obtain from the provider of such Purchase
Money Financing an agreement to subordinate, the Administrative Agent will
release the Lien and security interest granted hereunder in such asset.

(b) Sales and Sale and Lease-Backs of Collateral. Neither the Administrative
Agent nor any Secured Party authorizes any Obligor to, and no Obligor shall,
sell, exchange, transfer, assign, lease or otherwise dispose of the Collateral
or any interest therein, except as permitted under the Credit Agreement;
provided that in the event the Obligor makes an asset sale or sale and
lease-back transaction permitted by the Credit Agreement and the assets subject
to such asset sale or sale and lease-back transaction constitute Collateral, the
Administrative Agent shall release the Collateral that is the subject of such
asset sale to the Obligor free and clear of any Lien and security interest under
this Security Agreement or any other Credit Document concurrently with the
consummation of such asset sale or sale and lease-back transaction.

(c) Preservation of Collateral. Keep the Collateral in good order, condition and
repair in all material respects, ordinary wear and tear excepted; not use the
Collateral in violation of the provisions of this Security Agreement or any
other agreement relating to the Collateral or any policy insuring the Collateral
or any applicable Requirement of Law;

 

9



--------------------------------------------------------------------------------

not permit any Collateral to be or become a fixture to real property or an
accession to other personal property unless the Administrative Agent has a
valid, perfected and first priority security interest for the benefit of the
Secured Parties in such real or personal property; and not, without the prior
written consent of the Administrative Agent, alter or remove any identifying
symbol or number on its Equipment. Notwithstanding any other provision of this
Security Agreement, however, (i) nothing in this Security Agreement shall
prevent any Obligor from discontinuing the operation or maintenance of any of
its assets or properties if such discontinuance is (x) determined by such
Obligor to be desirable in the conduct of its business and (y) permitted by the
Credit Agreement, and (ii) nothing in this Security Agreement shall prevent any
Obligor from transferring, disposing of, discontinuing the use or maintenance
of, failing to pursue, or otherwise allowing to lapse, terminate or be put into
the public domain, any of its Intellectual Property to the extent permitted by
the Credit Agreement if such Obligor determines in its reasonable business
judgment that such transfer, disposition or discontinuance is desirable in the
conduct of its business.

(d) Possession or Control of Certain Collateral.

(i) If (A) any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Tangible Chattel Paper or
Supporting Obligation or (B) if any Collateral shall be stored or shipped
subject to a Document or (C) if any Collateral shall consist of Investment
Property in the form of certificated securities, in the case of either clause
(A) or (B), in an amount of $50,000 or more individually or $250,000 or more in
the aggregate, promptly notify the Administrative Agent of the existence of such
Collateral and, upon the request of the Administrative Agent, deliver such
Instrument, Chattel Paper, Supporting Obligation, Document or Investment
Property (or, in the case of either clause (A) or (B), that portion necessary
such that any Collateral not so delivered does not exceed $50,000 or more
individually or $250,000 or more in the aggregate) to the Administrative Agent,
duly endorsed in a manner satisfactory to the Administrative Agent, to be held
as Collateral pursuant to this Security Agreement;

(ii) If any Collateral shall consist of Electronic Chattel Paper,
Letter-of-Credit Rights, Securities Accounts or uncertificated Investment
Property with a value of $50,000 or more individually or $250,000 or more in the
aggregate, execute and deliver (and, with respect to any Collateral consisting
of a Securities Account or uncertificated Investment Property with a value of
$50,000 or more individually or $250,000 or more in the aggregate, cause the
Securities Intermediary or the issuer, as applicable, with respect to such
Investment Property to execute and deliver) to the Administrative Agent all
control agreements, assignments, instruments or other documents as reasonably
requested by the Administrative Agent or the Required Lenders for the purposes
of obtaining and maintaining Control of such Collateral (or that portion
necessary such that any Collateral not under such Control does not exceed
$50,000 or more individually or $250,000 or more in the aggregate); provided,
that within 90 days of the Closing Date (or such longer period of time as
determined by the Administrative Agent in its sole discretion), such Obligor
shall execute and deliver a control agreement with respect to any Securities

 

10



--------------------------------------------------------------------------------

Account existing on the Closing Date that has, as of such time, a value of
$50,000 or more individually or $250,000 or more in the aggregate, unless any
such account is held with the Administrative Agent;

(iii) If any Collateral shall consist of Deposit Accounts with a value of
$100,000 or more individually or $2,000,000 or more in the aggregate, execute
and deliver to the Administrative Agent all control agreements, assignments,
instruments or other documents as reasonably requested by the Administrative
Agent or the Required Lenders for the purposes of obtaining and maintaining
Control of such Collateral; provided, that within 90 days of the Closing Date
(or such longer period of time as determined by the Administrative Agent in its
sole discretion), such Obligor shall execute and deliver a control agreement
with respect to any Deposit Account existing on the Closing Date that has, as of
such time, a value of $100,000 or more, unless otherwise agreed by the
Administrative Agent in its sole discretion;

(iv) Notwithstanding the foregoing, in no case shall any control agreement be
required for any (A) Deposit Account where the balance is, and shall at all
times be, less than $100,000 for any individual Deposit Account or $2,000,000 in
the aggregate (unless the Administrative Agent shall request any such Deposit
Account Control Agreement at any time an Event of Default exists), (B) Deposit
Account that is specifically and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of any Obligor’s
employees, (C) Deposit Account that is a zero balance disbursement accounts or
(D) Deposit Account held with the Administrative Agent.

(e) Changes in Corporate Structure or Location. Within five (5) days of
(i) altering its legal existence or, in one transaction or a series of
transactions, merging into or consolidating with any other entity, (ii) changing
its state of incorporation or (iii) changing its registered corporate name,
provide written notice to the Administrative Agent and file (or confirm that the
Administrative Agent will file) such financing statements and amendments to any
previously filed financing statements as the Administrative Agent may require.

(f) Inspection. Allow the Administrative Agent or its representatives to visit
and inspect the Collateral as set forth in Section 5.5 of the Credit Agreement.

(g) Perfection of Security Interest. Execute and deliver to the Administrative
Agent and/or file such agreements, assignments or instruments (including
affidavits, notices, reaffirmations, amendments and restatements of existing
documents, and any document as may be necessary if the law of any jurisdiction
other than New York becomes or is applicable to the Collateral or any portion
thereof, in each case, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder are perfected, including (A) such financing statements
(including continuation statements) or amendments thereof or

 

11



--------------------------------------------------------------------------------

supplements thereto or other instruments as the Administrative Agent may from
time to time reasonably request in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC and any other personal
property security legislation in the appropriate state(s) or province(s),
(B) with regard to Copyrights and Copyright Licenses, a Notice of Grant of
Security Interest in Copyrights for filing with the United States Copyright
Office in the form of Exhibit A attached hereto, (C) with regard to Patents and
Patent Licenses, a Notice of Grant of Security Interest in Patents for filing
with the United States Patent and Trademark Office in the form of Exhibit B
attached hereto and (D) with regard to Trademarks and Trademark Licenses, a
Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit C attached hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder (and, if an Obligor shall fail to do any of the foregoing promptly
upon the request of the Administrative Agent, then the Administrative Agent may
execute and/or file any and all such requested documents on behalf of such
Obligor pursuant to the power of attorney granted herein). Each Obligor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, including,
without limitation, any financing statement that describes the Collateral as
“all personal property” or “all assets” of such Obligor or that describes the
Collateral in some other manner as the Administrative Agent deems necessary or
advisable.

(h) Collateral Held by Warehouseman, Bailee, etc. If any Collateral with a book
value of $1,000,000 or more is at any time in the possession or control of a
warehouseman, bailee or any agent or processor of such Obligor, (i) notify the
Administrative Agent of such possession, (ii) notify such Person of the
Administrative Agent’s security interest for the benefit of the Secured Parties
in such Collateral, (iii) instruct such Person to hold all such Collateral for
the Administrative Agent’s account subject to the Administrative Agent’s
instructions and (iv) obtain an acknowledgment from such Person that it is
holding such Collateral for the benefit of the Administrative Agent.

(i) Treatment of Accounts. (i) Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of an Obligor’s business and (ii) maintain at
its principal place of business a record of Accounts consistent with customary
business practices.

(j) Covenants Relating to Inventory.

(i) Maintain, keep and preserve its Inventory in good salable condition at its
own cost and expense, subject to policies and procedures relating to obsolete,
defective, damaged, or slow-moving items and items held for return that are
normal and customary in the ordinary course of any Obligor’s business.

 

12



--------------------------------------------------------------------------------

(ii) Comply with all reporting requirements set forth in the Credit Agreement
with respect to Inventory.

(iii) If any of the Inventory with a book value in excess of $100,000 is at any
time evidenced by a document of title, immediately upon request by the
Administrative Agent, deliver such document of title to the Administrative
Agent.

(k) Covenants Relating to Copyrights.

(i) Employ the Copyright for each material Work with such notice of copyright as
may be required by law to secure copyright protection.

(ii) Other than to the extent not prohibited herein or in the Credit Agreement,
or with respect to registrations and applications no longer used or useful, or
except as would not, as deemed by the applicable Obligor in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, not
do any act or knowingly omit to do any act whereby any Copyright may become
invalidated and (A) not do any act, or knowingly omit to do any act, whereby any
Copyright material to the conduct of its business may become injected into the
public domain; (B) notify the Administrative Agent immediately if it knows, or
has reason to know, that any Copyright material to the conduct of its business
may become injected into the public domain or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in any court or tribunal in the
United States or any other country) regarding an Obligor’s ownership of any such
Copyright or its validity; (C) take all necessary steps as it shall deem
appropriate under the circumstances, to maintain and pursue each application
(and to obtain the relevant registration) and to maintain each registration of
each Copyright owned by an Obligor, which any Obligor reasonably determines are
material to the conduct of its business, including, without limitation, filing
of applications for renewal where necessary; and (D) promptly notify the
Administrative Agent of any material infringement of any Copyright of an Obligor
of which it becomes aware (with respect to Copyrights that an Obligor reasonably
determines is material to the conduct of its business) and take such actions as
it shall reasonably deem appropriate under the circumstances to protect such
Copyright, including, where appropriate, the bringing of suit for infringement,
seeking injunctive relief and seeking to recover any and all damages for such
infringement.

(iii) Not make any assignment or agreement in conflict with the security
interest in the Copyrights of each Obligor hereunder.

 

13



--------------------------------------------------------------------------------

(l) Covenants Relating to Patents and Trademarks.

(i) Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents or Trademarks which are no longer used or
useful in the applicable Obligor’s business operations or except where failure
to do so would not, as deemed by the applicable Obligor in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect
(A) continue to use each Trademark, which any Obligor reasonably determines is
material to the conduct of its business, in order to maintain such Trademark in
full force free from any claim of abandonment for non-use, (B) maintain as in
the past the quality of products and services offered under such Trademark,
(C) employ such Trademark with the appropriate notice of registration, (D) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Security Agreement, and (E) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
such Trademark may become invalidated.

(ii) Not do any act, or omit to do any act, whereby any Patent, which any
Obligor reasonably determines is material to the conduct of its business, may
become abandoned or dedicated.

(iii) Promptly notify the Administrative Agent if it knows, or has reason to
know, that any application or registration relating to any Patent or Trademark
material to the conduct of its business may become abandoned or dedicated, or of
any adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or any court or tribunal in any
country) regarding an Obligor’s ownership of any such Patent or Trademark or its
right to register the same or to keep, maintain and use the same.

(iv) Take commercially reasonable steps, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, or any similar
office or agency in any other country or any political subdivision thereof, to
maintain and pursue each material application, to obtain the relevant
registration and to maintain each registration of the Patents and Trademarks,
which any Obligor reasonably determines is material to the conduct of its
business, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

(v) Promptly notify the Administrative Agent and the Secured Parties after it
learns that any Patent or Trademark included in the Collateral, which any
Obligor reasonably determines is material to the conduct of its business, is
infringed, misappropriated or diluted by a third party and, if such Patent or
Trademark is necessary or desirable for the conduct of any Obligor’s business
and if consistent with good business judgment, then promptly sue for
infringement,

 

14



--------------------------------------------------------------------------------

misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such Patent or Trademark.

(vi) Not make any assignment or agreement in conflict with the security interest
in the Patents or Trademarks of any Obligor hereunder.

(m) New Patents, Copyrights and Trademarks. Within forty-five (45) days after
the last day of each Fiscal Quarter provide the Administrative Agent with (i) a
listing of all applications, if any, for new Copyrights, Patents or Trademarks
made during the prior Fiscal Year (together with a listing of the issuance of
registrations or letters on present applications) which new applications and
issued registrations of letters shall be subject to the terms and conditions
hereunder, and (ii) (A) with respect to Copyrights and Copyright Licenses, a
duly executed Notice of Grant of Security Interest in Copyrights, (B) with
respect to Patents and Patent Licenses, a duly executed Notice of Grant of
Security Interest in Patents, (C) with respect to Trademarks and Trademark
Licenses, a duly executed Notice of Grant of Security Interest in Trademarks or
(D) such other duly executed documents as the Administrative Agent may request
in a form acceptable to counsel for the Administrative Agent and suitable for
recording to evidence the security interest in the Copyright, Patent or
Trademark which is the subject of such new application.

(n) Commercial Tort Claims; Notice of Litigation. (i) Promptly forward to the
Administrative Agent written notification of any and all Commercial Tort Claims
of any Obligor in an amount reasonably estimated by such Obligor to exceed
$1,000,000 individually or $5,000,000 in the aggregate, including, but not
limited to, any and all actions, suits, and proceedings before any court or
Governmental Authority by or affecting such Obligor or any of its Subsidiaries
and (ii) execute and deliver such statements, documents and notices and do and
cause to be done all such things as may be required by the Administrative Agent,
or required by law, including all things which may from time to time be
necessary under the UCC to fully create, preserve, perfect and protect the
priority of the Administrative Agent’s security interest in any Commercial Tort
Claims.

(o) Fixtures. At all times maintain the Collateral as personal property and not
affix any of the Collateral to any real property (except real property in which
the Administrative Agent has a valid, perfected and first priority security
interest) in a manner which would change its nature from personal property to
real property or a Fixture.

(p) Insurance. Insure, repair and replace the Collateral of such Obligor as set
forth in the Credit Agreement. Subject to the provisions of the Credit
Agreement, all insurance proceeds shall be subject to the security interest of
the Administrative Agent hereunder.

 

15



--------------------------------------------------------------------------------

(q) New Licenses and Leases. Use its commercially reasonable efforts to ensure
that any material license or any material lease obtained or entered into by such
Obligor after the Closing Date does not contain legally enforceable restrictions
on the granting of a security interest therein.

6. License of Intellectual Property. The Obligors hereby assign, transfer and
convey to the Administrative Agent, effective upon the occurrence of any Event
of Default, the nonexclusive right and license to use all Intellectual Property
owned by or used by any Obligor that relate to the Collateral and any other
collateral granted by the Obligors as security for the Secured Obligations (to
the extent this license can be granted without violation of the Obligor’s
license thereof), together with any goodwill associated therewith, all to the
extent necessary to enable the Administrative Agent to use, possess and realize
on the Collateral and to enable any successor or assign to enjoy the benefits of
the Collateral; provided, that all of the foregoing rights of the Administrative
Agent to use such licenses, sublicenses and other rights, and (to the extent
permitted by the terms of such licenses and sublicenses) all licenses and
sublicenses granted thereunder, shall expire immediately upon the termination or
waiver of all Events of Default and shall be exercised by the Administrative
Agent solely during the continuance of an Event of Default, and nothing in this
Section 6 shall require Obligors to grant any license that is prohibited by any
rule of law, statute or regulation, or is prohibited by, or constitutes a breach
or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing, giving rise to or
theretofore granted, to the extent permitted by the Credit Agreement, with
respect to such property or otherwise unreasonably prejudices the value thereof
to the relevant Obligor; provided, that such licenses granted hereunder with
respect to Trademarks shall be subject to restrictions, including, without
limitation restrictions as to goods or services associated with such Trademarks
and the maintenance of quality standards with respect to the goods and services
on which such Trademarks are used, sufficient to preserve the validity and value
of such Trademarks. For the avoidance of doubt, the use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent, only during the continuation of an Event of Default. This right and
license shall inure to the benefit of all successors, assigns and transferees of
the Administrative Agent and its successors, assigns and transferees, whether by
voluntary conveyance, operation of law, assignment, transfer, foreclosure, deed
in lieu of foreclosure or otherwise. Such right and license is granted free of
charge, without requirement that any monetary payment whatsoever be made to the
Obligors.

7. Special Provisions Regarding Inventory. Notwithstanding anything to the
contrary contained in this Security Agreement, each Obligor may, unless and
until an Event of Default occurs and is continuing and the Administrative Agent
instructs such Obligor otherwise, without further consent or approval of the
Administrative Agent, use, consume, sell, lease and exchange its Inventory in
the ordinary course of its business as presently conducted, whereupon, in the
case of such a sale or exchange, the security interest created hereby in the
Inventory so sold or exchanged (but not in any Proceeds arising from such sale
or exchange) shall cease immediately without any further action on the part of
the Administrative Agent.

8. Performance of Obligations; Advances by Administrative Agent. The
Administrative Agent may, at its sole option and sole discretion, perform or
cause to be performed any of the following actions on failure of any Obligor to
perform the same and in so

 

16



--------------------------------------------------------------------------------

doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof: the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Administrative Agent may make for the protection of the
security interest hereof or may be compelled to make by operation of law. All
such reasonable sums and amounts so expended shall be repayable by the Obligors
on a joint and several basis promptly upon timely notice thereof and demand
therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the default rate for
Alternate Base Rate Loans set forth in Section 2.10 of the Credit Agreement. No
such performance of any action by the Administrative Agent on behalf of any
Obligor, and no such advance or expenditure therefor, shall relieve the Obligors
of any default under the terms of this Security Agreement or the other Credit
Documents. The Administrative Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by an Obligor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.

9. Events of Default.

The occurrence of an event which under the Credit Agreement would constitute an
Event of Default shall be an event of default hereunder (an “Event of Default”).

10. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent and the Secured Parties shall
have, in addition to the rights and remedies provided herein, in the Credit
Documents or by law (including, but not limited to, levy of attachment,
garnishment and the rights and remedies set forth in the Uniform Commercial Code
of the jurisdiction applicable to the affected Collateral), the rights and
remedies of a secured party under the UCC (regardless of whether the UCC is the
law of the jurisdiction where the rights and remedies are asserted and
regardless of whether the UCC applies to the affected Collateral), and further,
the Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) to the extent permitted by applicable law, enter on
any premises on which any of the Collateral may be located and, without
resistance or interference by the Obligors, take possession of the Collateral,
provided that the Administrative Agent shall provide the applicable Obligor with
notice thereof prior to such entrance, (ii) subject to Section 10(c) with
respect to leased properties, dispose of any Collateral on any such premises,
provided that the Administrative Agent shall provide the applicable Obligor with
notice thereof prior to such exercise, (iii) require the Obligors to assemble
and make available to the Administrative Agent at the expense of the Obligors
any Collateral at any place and time designated by the Administrative Agent
which is reasonably convenient to both parties, (iv) remove any Collateral from
any such premises for the purpose of effecting sale or other disposition
thereof, and/or (v) subject to the

 

17



--------------------------------------------------------------------------------

mandatory requirements of applicable Law and the notice requirements described
below, sell and deliver any or all Collateral held by or for it at public or
private sale, by one or more contracts, in one or more parcels, for cash, upon
credit or otherwise, at such prices and upon such terms as the Administrative
Agent deems advisable, in its sole discretion (subject to any and all mandatory
legal requirements). Neither the Administrative Agent’s compliance with any
applicable state or federal law in the conduct of such sale, nor its disclaimer
of any warranties relating to the Collateral, shall be considered to adversely
affect the commercial reasonableness of such sale. In addition to all other sums
due the Administrative Agent and the Secured Parties with respect to the Secured
Obligations, the Obligors shall pay the Administrative Agent and each of the
Secured Parties all reasonable documented costs and expenses incurred by the
Administrative Agent or any such Secured Party, including, but not limited to,
reasonable attorneys’ fees and court costs, in obtaining or liquidating the
Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent or the Secured Parties or the Obligors concerning any
matter arising out of or connected with this Security Agreement, any Collateral
or the Secured Obligations, including, without limitation, any of the foregoing
arising in, arising under or related to a case under the Bankruptcy Code. Each
Obligor agrees that any requirement of reasonable notice shall be met if such
notice is personally served on or mailed, postage prepaid, to the Borrower in
accordance with the notice provisions of Section 9.2 of the Credit Agreement at
least ten (10) days before the time of sale or other event giving rise to the
requirement of such notice. The Administrative Agent and the Secured Parties
shall not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given. To the extent permitted by applicable
law, any Secured Party may be a purchaser at any such sale. To the extent
permitted by applicable law, each of the Obligors hereby waives all of its
rights of redemption with respect to any such sale. Subject to the provisions of
applicable law, the Administrative Agent and the Secured Parties may postpone or
cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by law, be made at the time and place to
which the sale was postponed, or the Administrative Agent and the Secured
Parties may further postpone such sale by announcement made at such time and
place.

(b) Remedies Relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, the Administrative
Agent shall have the right, subject to applicable law, to enforce any Obligor’s
rights against any account debtors and obligors on such Obligor’s Accounts. Each
Obligor acknowledges and agrees that the Proceeds of its Accounts remitted to or
on behalf of the Administrative Agent in accordance with the provisions of this
Section shall be solely for the Administrative Agent’s own convenience in
administering the provisions of this Security Agreement and that such Obligor
shall not have any right, title or interest in such Proceeds or in any such
other amounts except as expressly provided herein. To the extent required by the
Administrative Agent, each Obligor agrees to execute any document or instrument,
and to take any action, necessary under applicable law (including the Federal
Assignment of Claims Act) in order for the Administrative Agent

 

18



--------------------------------------------------------------------------------

to exercise its rights and remedies (or be able to exercise its rights and
remedies at some future date) with respect to any Accounts of such Obligor where
the account debtor is a Governmental Authority. The Administrative Agent and the
Secured Parties shall have no liability or responsibility to any Obligor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Obligor hereby agrees to indemnify the Administrative Agent and
the Secured Parties and their respective officers, directors, employees,
partners, members, counsel, agents, representatives, advisors and affiliates
(each, an “Indemnified Party”) from and against all liabilities, damages,
losses, actions, claims, judgments, costs, expenses, charges and reasonable
attorneys’ fees suffered or incurred by any such Indemnified Party because of
the maintenance of the foregoing arrangements except as relating to or arising
out of the gross negligence or willful misconduct of such Indemnified Party or
its officers, directors, employees, partners, members, counsel, agents,
representatives, advisors or affiliates. In the case of any investigation,
litigation or other proceeding, the foregoing indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by an
Obligor, its directors, shareholders or creditors or by an Indemnified Party or
any other Person, and whether or not any other Indemnified Party is a party
thereto.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Obligors shall provide the Administrative Agent with access to the Collateral,
without cost or charge to the Administrative Agent, and the reasonable use of
the same, together with materials, supplies, books and records of the Obligors
for the purpose of collecting and liquidating the Collateral, or for preparing
for sale and conducting the sale of the Collateral, whether by foreclosure,
auction or otherwise (except to the extent such activities are specifically
restricted by the terms of any lease; provided, if the foregoing activities are
specifically restricted by the terms of any lease, the Obligors shall promptly
take all reasonable steps to move the Collateral at such lease location to a new
location satisfactory to the Administrative Agent). In addition, the
Administrative Agent may remove Collateral, or any part thereof, from such
premises and/or any records with respect thereto, in order to effectively
collect or liquidate such Collateral. If the Administrative Agent exercises its
right to take possession of the Collateral, each Obligor shall also at its
expense perform any and all other steps reasonably requested by the
Administrative Agent to preserve and protect the security interest hereby
granted in the Collateral, such as placing and maintaining signs indicating the
security interest of the Administrative Agent, appointing overseers for the
Collateral and maintaining inventory records.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Credit Document or as provided by law, or any delay by the
Administrative Agent or the Secured Parties in exercising the same, shall not
operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought to be enforced and then only to the extent specifically
stated, which in the case of the

 

19



--------------------------------------------------------------------------------

Administrative Agent or the Secured Parties shall only be granted as provided
herein. To the extent permitted by law, neither the Administrative Agent, the
Secured Parties, nor any party acting as attorney for the Administrative Agent
or the Secured Parties, shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder. The rights and remedies of the
Administrative Agent and the Secured Parties under this Security Agreement shall
be cumulative and not exclusive of any other right or remedy which the
Administrative Agent or the Secured Parties may have.

(e) Retention of Collateral. In addition to the rights and remedies hereunder,
upon the occurrence and continuance of an Event of Default, the Administrative
Agent may, after providing the notices required by Sections 9-620 and 9-621 (or
similar provision) of the UCC (or any successor sections of the UCC) or
otherwise complying with the notice requirements of applicable law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Obligors shall be jointly
and severally liable for the deficiency, together with interest thereon at the
default rate for Alternate Base Rate Loans set forth in Section 2.10 of the
Credit Agreement, together with the reasonable costs of collection and the
reasonable fees of any attorneys employed by the Administrative Agent to collect
such deficiency. Any surplus remaining after the full payment and satisfaction
of the Secured Obligations shall be returned to the Obligors or to whomsoever a
court of competent jurisdiction shall determine to be entitled thereto.

(g) Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Administrative
Agent shall have the right, in its sole discretion, to determine which rights,
security, Liens, security interests or remedies the Administrative Agent shall
at any time pursue, relinquish, subordinate, modify or take with respect
thereto, without in any way modifying or affecting any of them or any of the
Administrative Agent’s and the Secured Parties’ rights or the Secured
Obligations under this Security Agreement, under any other of the Credit
Documents.

11. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such

 

20



--------------------------------------------------------------------------------

Obligor, irrevocably and with power of substitution, with authority to take any
or all of the following actions only upon the occurrence and during the
continuation of an Event of Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine with respect
to the Collateral;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle, adjust or compromise any action, suit or proceeding
brought and, in connection therewith, give such discharge or release as the
Administrative Agent may deem reasonably appropriate with respect to the
Collateral;

(iv) to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor, or securing
or relating to such Collateral, on behalf of and in the name of such Obligor;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating to the
Collateral;

(vii) to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and Liens granted in this Security Agreement and in order
to fully consummate all of the transactions contemplated herein;

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

(ix) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral; and

 

21



--------------------------------------------------------------------------------

(x) to execute any document or instrument, and to take any action, necessary
under applicable law (including the Federal Assignment of Claims Act) in order
for the Administrative Agent to exercise its rights and remedies (or to be able
to exercise its rights and remedies at some future date) with respect to any
Account of an Obligor where the account debtor is a Governmental Authority.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations remain outstanding
(other than contingent indemnity or reimbursement obligations) or any Credit
Document is in effect, and until all of the Commitments shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations and any portion thereof and/or the
Collateral and any portion thereof to a successor Administrative Agent, and the
assignee shall be entitled to all of the rights and remedies of the
Administrative Agent under this Security Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 10 hereof, the Administrative
Agent shall have no obligation to clean-up, repair or otherwise prepare the
Collateral for sale.

12. Application of Proceeds. After the exercise of remedies (other than the
invocation of default interest pursuant to Section 2.10 of the Credit Agreement)
by the Administrative Agent or the Lenders pursuant to Section 7.2 of the Credit
Agreement (or after the Commitments shall automatically terminate and the Loans
(with accrued interest thereon) and all other amounts under the Credit Documents
(including without limitation the maximum

 

22



--------------------------------------------------------------------------------

amount of all contingent liabilities under Letters of Credit) shall
automatically become due and payable in accordance with the terms of such
Section 7.2), all amounts collected or received by the Administrative Agent or
any Secured Party on account of the Secured Obligations and any proceeds of any
Collateral will be applied in reduction of the Secured Obligations in the order
set forth in Section 2.13(b) of the Credit Agreement, and each Obligor
irrevocably waives the right to direct the application of such payments and
proceeds and acknowledges and agrees that the Administrative Agent shall have
the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Administrative Agent’s sole discretion (but subject
in all events to Section 2.13(b) of the Credit Agreement), notwithstanding any
entry to the contrary upon any of its books and records.

13. Costs of Counsel. If at any time hereafter, whether upon the occurrence of
an Event of Default or not, the Administrative Agent employs counsel to prepare
or consider amendments, waivers or consents with respect to this Security
Agreement, or to take action or make a response in or with respect to any legal
or arbitral proceeding relating to this Security Agreement or relating to the
Collateral, or to protect the Collateral or exercise any rights or remedies
under this Security Agreement or with respect to the Collateral, then the
Obligors agree to promptly pay upon demand any and all such reasonable
documented costs and expenses of the Administrative Agent, all of which costs
and expenses shall constitute Secured Obligations hereunder; provided, that,
except to the extent a conflict of interest exists that requires separate legal
counsel, the Obligors shall be obligated, collectively, to pay reasonable fees
and expenses of only one law firm to act as counsel for the Secured Parties
(other than counsel to the Administrative Agent) in each applicable
jurisdiction.

14. Continuing Agreement.

(a) Upon this Security Agreement becoming effective in accordance with the terms
hereof and of the other Credit Documents, the Existing Security Agreement shall
be deemed amended and restated by this Security Agreement. This Security
Agreement shall be a continuing agreement in every respect and shall remain in
full force and effect so long as any of the Secured Obligations remain
outstanding (other than contingent indemnity or reimbursement obligations) or
any Credit Document is in effect, and until all of the Loans shall have been
paid and the Commitments shall have been terminated. Upon such payment and
termination, this Security Agreement shall be automatically terminated and the
security interests in the Collateral shall be automatically released and the
Administrative Agent and the Secured Parties shall, upon the request and at the
expense of the Obligors, promptly execute and deliver all UCC termination
statements and/or other documents reasonably requested by the Obligors
evidencing such termination and release. Upon any sale or other transfer by any
Obligor of any Collateral that is permitted under the Credit Documents, or upon
the effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.1 of the Credit
Agreement, that security interest in such Collateral shall be automatically
released and the Administrative Agent and the Secured Parties shall, upon the
request and at the expense of the Obligors, promptly execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Obligors evidencing such release. Notwithstanding the foregoing all releases and
indemnities provided hereunder shall survive termination of this Security
Agreement.

 

23



--------------------------------------------------------------------------------

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all reasonable costs and expenses (including without
limitation any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

15. Amendments; Waivers; Modifications. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 9.1 of the Credit Agreement.

16. Successors in Interest; Release. This Security Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns; provided, however, that none of the Obligors
may assign its rights or delegate its duties hereunder except as permitted by
the Credit Agreement. To the fullest extent permitted by law, each Obligor
hereby releases each Indemnified Party and its successors and assigns from any
liability for any act or omission relating to this Security Agreement or the
Collateral, except for any liability arising from the gross negligence or
willful misconduct of such Indemnified Party or its officers, directors,
employees, partners, members, counsel, agents, representatives, advisors,
affiliates, successors and assigns, in each case as determined by a court of
competent jurisdiction pursuant to a final non-appealable judgment.

17. Notices. All notices required or permitted to be given under this Security
Agreement shall be in conformance with Section 9.2 of the Credit Agreement.

18. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart. Delivery of executed counterparts of
the Security Agreement by telecopy or other electronic means shall be effective
as an original and shall constitute a representation that an original shall be
delivered.

19. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning, construction
or interpretation of any provision of this Security Agreement.

 

24



--------------------------------------------------------------------------------

20. Governing Law; Submission to Jurisdiction and Service of Process; Waivers.
THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (without giving effect to any conflict of laws rules).
Each Obligor agrees not to assert any claim against the Administrative Agent,
any Secured Party (including the Issuing Secured Party), any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
or agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to any of the transactions
contemplated herein or in any other Credit Document. The terms of Sections 9.13
and 9.16 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

21. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

22. Entirety. This Security Agreement and the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

23. Survival. All representations and warranties of the Obligors hereunder shall
survive the execution and delivery of this Security Agreement and the other
Credit Documents, and the making of the Loans and the issuance of the Letters of
Credit under the Credit Agreement.

24. Joint and Several Obligations of Obligors.

(a) Each of the Guarantors as may enter into this Security Agreement from time
to time is entering into this Security Agreement in consideration of the
financial accommodation to be provided by the Lenders under the Credit
Agreement, for the mutual benefit, directly and indirectly, of each of the
Obligors and in consideration of the joint and several undertakings of each of
the Guarantors under the Guaranty provided pursuant to Article X of the Credit
Agreement, and each Guarantor is granting the security interests in the
Collateral of such Guarantor pursuant to this Security Agreement in support of
its obligations under the Guaranty.

(b) Notwithstanding any provision to the contrary contained herein, in any other
of the Credit Documents, to the extent the obligations of an Obligor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the obligations of such Obligor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

25



--------------------------------------------------------------------------------

[remainder of page intentionally left blank]

 

26



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

OBLIGOR:     THE PANTRY, INC.,     a Delaware corporation     By:  

/s/ Berry L. Epley

    Name:   Berry L. Epley     Title:   Vice President, Assistant Corporate
Secretary & Controller



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Andrea S. Chen

Name:   Andrea S. Chen Title:   Director



--------------------------------------------------------------------------------

SCHEDULE 2(a)

COMMERCIAL TORT CLAIMS

The Pantry, Inc.

The Borrower is a potential member of the plaintiff class in the In Re Payment
Card Interchange Fee and Merchant Discount Antitrust Litigation, MDL No 1720, a
class action lawsuit filed in the United States District Court for the Eastern
District of New York alleging anticompetitive practices and price fixing in
setting interchange fees. A proposed settlement estimated at approximately $7.25
billion was submitted to the Court on July 13, 2012 and is pending preliminary
and final approval. The class consists of those businesses that accepted Visa or
Mastercard credit cards or debit cards for payment at any time since January 1,
2004. At this time, the Borrower is not able to estimate what if any it may
receive under any final settlement.

The Borrower is a potential member of the plaintiff class in the In Re Oil Spill
by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010, MDL
No 2179, a class action lawsuit filed in the United States District Court for
the Eastern District of Louisiana alleging damages as a result of the Deepwater
Horizon oil spill. The class consists of all persons and businesses which own or
lease property in the Gulf Coast Area who suffered economic losses as a result
of the Deepwater Horizon oil spill. A proposed settlement agreement estimated at
approximately $7.8 billion was granted preliminary approval on May 2, 2012. The
Court will conduct a fairness hearing on November 8, 2012 and thereafter will
decide whether to approve the proposed settlement agreement. At this time, the
Borrower is not able to estimate what if any it may receive under any final
settlement.



--------------------------------------------------------------------------------

SCHEDULE 4(a)

NAME CHANGES/CHANGES IN

CORPORATE STRUCTURE/TRADENAMES

None.



--------------------------------------------------------------------------------

SCHEDULE 4(h)

INVENTORY

None.



--------------------------------------------------------------------------------

SCHEDULE 4(j)

INSTRUMENTS, TANGIBLE CHATTEL PAPER AND DOCUMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 4(l)

DEPOSIT ACCOUNTS, ELECTRONIC CHATTEL PAPER, LETTER-OF-CREDIT RIGHTS, SECURITIES
ACCOUNTS AND UNCERTIFICATED INVESTMENT PROPERTY

Deposit Accounts

 

Bank Name    Type    Bank Account    Address Wells Fargo    Concentration
Account    2073089595370    Charlotte, NC First Financial    Money Network   
73969019300000011    Statement printed thru Money Network Jonestown    Return
Checks    811836    Jonestown, PA Wells Fargo    ZBA /Rent    2000010102718   
Charlotte, NC Wells Fargo    EBT    2090002761672    Charlotte, NC Wells Fargo
   ZBA /Payroll    2073089595817    Charlotte, NC Wells Fargo   
ZBA/Disbursement    2079985323307    Charlotte, NC Wells Fargo    ZBA/Fleet   
2073089596256    Charlotte, NC Wells Fargo    FL Workers Comp    2135000703526
   Charlotte, NC Wells Fargo    ZBA/Lottery    2073089707689    Charlotte, NC
Wells Fargo    ZBA/ Consolidated Ret Cks    2000045264391    Charlotte, NC Wells
Fargo    ZBA/Beer    2000049242416    Charlotte, NC JP Morgan    Cigna Health   
475749901    Statement printed thru Cigna Site Wells Fargo    Store Depository
   2000057665865    Charlotte, NC Wells Fargo    Store Depository   
2112610959958    Charlotte, NC Wells Fargo    Store Depository    2000035294698
   Charlotte, NC BB&T    Store Depository    1801006880    Sanford, NC First
Citizens Bank    Store Depository    3841967651    Sanford, NC First Tennessee
   Store Depository    9760954    Knoxville, TN Bank of America    Store
Depository    3750010622    Charlotte, NC First Citizens Bank, SC    Store
Depository    750970185501    Columbia, SC NBSC    Store Depository   
00687049601    Summerville, SC Fifth Third Bank    Store Depository   
5170105135    Madisonville, KY Sebree Deposit Bank    Store Depository   
1464320    Sebree, KY Integra Bank    Store Depository    0171354601    Clay. KY
First Southern    Store Depository    010615101    Russellville, KY Ohio Valley
National    Store Depository    6023458    Henderson, KY Old National Bank   
Store Depository    411002236    Evansville, IN Citizens State    Store
Depository    1388128701    Winslow, IN PNC Bank    Store Depository   
5323766548    Pittsburgh, PA F & M Bank    Store Depository    0308552   
Rockwell, NC SC Bank & Trust    Store Depository    870032273    Ridgeland, SC
Heritage Bank    Store Depository    2001016645    Kenly, NC US Bank    Store
Depository    493870893    Cincinnati, OH



--------------------------------------------------------------------------------

Bank Name    Type    Bank Account    Address Anderson Brothers    Store
Depository    650006927    Mullins, SC Regions Bank    Store Depository   
6801008617    Thomsom, GA Athens First    Store Depository    00042804   
Monroe, GA Community B & T    Store Depository    0212241    Cornelia, GA
Hamilton State Bank    Store Depository    00904524    Stockbridge, GA Farmers &
Merchants    Store Depository    940002389    St Stephen, SC Southern Bank   
Store Depository    6621003561    Sharpsburg, NC Provident Community    Store
Depository    0000001557615    Union, SC BanCorpSouth    Store Depository   
60375672    Hattiesburg, MS Trustmark    Store Depository    1007124464   
Jackson, MS Priority One Bank    Store Depository    0228510    Collins, MS
Bankplus    Store Depository    1820003869    Picayune, MS Community Bank   
Store Depository    6006720155    Forest, MS Bank of Wiggins    Store Depository
   5485118    Wiggins, MS Hancock    Store Depository    011540513    Gulfport,
MS Capital One    Store Depository    5601258961    Irving TX First Guaranty   
Store Depository    500013659    Kentwood, LA United Community    Store
Depository    0144063    Dawsonville, GA Compass    Store Depository   
0001001701    Birnimgham, AL Merchants & Southern    Store Depository    0071216
   Hawthorne, FL United Southern    Store Depository    0169293    Umatilla, FL
Bank of America    Store Depository    3751000440    Charlotte, NC Southeastern
   Store Depository    11807    Darien, GA Capital City    Store Depository   
1200116001    Inglis, FL Center State    Store Depository    1610002394    East
Palatka, FL SunTrust    Store Depository    0070003768139    Orlando, FL First
National Chatsworth    Store Depository    75032433    Chatsworth, GA American
City    Store Depository    5712343    Manchester, TN Bank of Dade    Store
Depository    0028639    Trenton, GA Bank of Lafayette    Store Depository   
0041475    Lafayette, GA Citizens Tri-County    Store Depository    800018493   
Dunlap, TN Cohutta Banking Co    Store Depository    1000010106    Chatsworth,
GA FSG    Store Depository    1348960    Chattanooga, TN Northwest GA    Store
Depository    0164542706    Ringgold, GA First Bank of TN    Store Depository   
51009520    Benton, TN Mountain Valley    Store Depository    02003597   
Dunlap, TN First Century    Store Depository    8300000585    Bluefield, WV
Frontier    Store Depository    74052705    Sylacuga, AL Citizens Bank & Trust
   Store Depository    0632597    Marks, MS Peoples South    Store Depository   
2420001717    Colquit, GA Bank of Terrell    Store Depository    0127968201   
Dawson, GA Wakulla    Store Depository    0116235301    Crawfordville, FL



--------------------------------------------------------------------------------

Bank Name    Type    Bank Account    Address Flint River National    Store
Depository    06001812    Camilla, GA First Security    Store Depository   
240346    Batesville, MS United Bank    Store Depository    0154037601   
Atmore, AL Century Bank    Store Depository    0913693    Grand Bay, AL Peoples
Bank    Store Depository    00124420    Carrolton, GA Citizens State    Store
Depository    0000113540    Hugoton, KS Farmers State    Store Depository   
003557    Jetmore, KS Montezuma State    Store Depository    104027   
Montezuma, KS Kearny County    Store Depository    8922560501    Lakin, KS
Arvest Bank    Store Depository    0011821566    Gardner, KS Emprise Bank   
Store Depository    74253557    Wichita, KS Centera Bank    Store Depository   
135356    Sublette, KS FNB of Cimarron    Store Depository    008370   
Cimarron, KS Western State    Store Depository    1573750401    Garden City, KS
TD Bank    Store Depository    7600882245    Keene, NH

Letter-Of-Credit Rights

 

Store #      L/C #    Amount      Expiry Date    Issuing Institution   4127   
   440      20,000       6/12/2013   

Traders Bank

  4136       148-002      20,000       12/15/2012   

Fidelity Bank

  4137       37-379      20,000       2/20/2013   

First Bank

  4140       7020022223      20,000       5/5/2013   

Capital Bank

  4654       IS0003924      20,000       10/6/2012   

Wells Fargo - NC

  4657       1535      20,000       10/31/2012   

Green Bank - TN

  4658       7110417713      20,000       11/1/2012   

Bank of Hampton Roads - NC

  4659       7110417695      20,000       11/1/2012   

Bank of Hampton Roads - NC

  4660       7110417704      20,000       11/1/2012   

Bank of Hampton Roads - NC

  4663       4403355      20,000       11/30/2012   

Yadkin Valley Bank & Trust - NC

  4664       3526795      20,000       1/17/2013   

Community Bank - AL

  4147       7820012347      20,000       8/5/2013   

Capital Bank - NC

  4716       40412      15,000       9/23/2012   

The Farmers Bank

  4720       600243330      25,000       10/28/2012   

Pinnacle National Bank

  4725       1227      25,000       10/20/2012   

High Point Bank

  4726       4403347      40,000       12/1/2012   

Yadkin Valley Bank & Trust

  4727       978      25,000       10/24/2012   

SCBT, N.A.

  4729       7110418973      40,000       1/13/2013   

Bank of Hampton Roads - NC

  4741       SB3674      25,000       5/1/2013   

First Citizens - NC

  4742       711      25,000       5/1/2013   

Community Trust



--------------------------------------------------------------------------------

Electronic Chattel Paper, Securities Accounts

and Uncertificated Investment Property

None.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

[United States Copyright Office][Canadian Intellectual Property Office]

Ladies and Gentlemen:

Please be advised that pursuant to the Fourth Amended and Restated Security
Agreement dated as of August 3, 2012 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Security Agreement”) by and
among the Obligors party thereto (each an “Obligor” and collectively, the
“Obligors”) and Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”) for the lenders referenced therein (the “Lenders”),
the undersigned Obligor has granted a continuing security interest in and
continuing lien upon [the copyrights, copyright licenses and copyright
applications] shown on Schedule 1 attached hereto (the “Copyrights”) to the
Administrative Agent for the ratable benefit of the Lenders.

The Obligors and the Administrative Agent, on behalf of the Lenders, hereby
acknowledge and agree that the security interest in the Copyrights (i) may only
be terminated in accordance with the terms of the Security Agreement and (ii) is
not to be construed as an assignment of any Copyright.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours, [OBLIGOR] By:  

 

Name:  

 

Title:  

 

Acknowledged and Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

[United States Patent and Trademark Office][Canadian Intellectual Property
Office]

Ladies and Gentlemen:

Please be advised that pursuant to the Third Amended and Restated Security
Agreement dated as of August 3, 2012 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Security Agreement”) by and
among the Obligors party thereto (each an “Obligor” and collectively, the
“Obligors”) and Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”) for the lenders referenced therein (the “Lenders”),
the undersigned Obligor has granted a continuing security interest in and
continuing lien upon [the patents, patent licenses and patent applications]
shown on Schedule 1 attached hereto (the “Patents”) to the Administrative Agent
for the ratable benefit of the Lenders.

The Obligors and the Administrative Agent, on behalf of the Lenders, hereby
acknowledge and agree that the security interest in the Patents (i) may only be
terminated in accordance with the terms of the Security Agreement and (ii) is
not to be construed as an assignment of any Patent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours, [OBLIGOR] By:  

 

Name:  

 

Title:  

 

Acknowledged and Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

[United States Patent and Trademark Office][Canadian Intellectual Property
Office]

Ladies and Gentlemen:

Please be advised that pursuant to the Third Amended and Restated Security
Agreement dated as of August 3, 2012 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Security Agreement”) by and
among the Obligors party thereto (each an “Obligor” and collectively, the
“Obligors”) and Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”) for the lenders referenced therein (the “Lenders”),
the undersigned Obligor has granted a continuing security interest in and
continuing lien upon [the trademarks, trademark licenses and trademark
applications] shown on Schedule 1 attached hereto (the “Trademarks”) to the
Administrative Agent for the ratable benefit of the Lenders.

The Obligors and the Administrative Agent, on behalf of the Lenders, hereby
acknowledge and agree that the security interest in the Trademarks (i) may only
be terminated in accordance with the terms of the Security Agreement and (ii) is
not to be construed as an assignment of any Trademark.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours, [OBLIGOR] By:  

 

Name:  

 

Title:  

 

Acknowledged and Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1